Elliott, J.
— There is no assignment of errors, and hence this court has no jurisdiction of this cause. The assignment of errors constitutes the complaint of the appellant in .all eases appealed from the trial courts, and in the absence of an assignment it is the duty of this court to dismiss the appeal. Estate of Thomas v. Service, 90 Ind. 128; Bacon v. Withrow, 110 Ind. 94; Smythe v. Boswell, 117 Ind. 365, and cales cited p. 366; Lawrence v. Wood, 122 Ind. 452.
Appeal dismissed, at costs of the appellants.